 PENNPIPE& SUPPLY CO., INC.Penn Pipe&Supply Co., Inc.andBuilding Material &Dump Truck Drivers Local No. 36,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case21-CA-11659December 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 23, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.The Administrative Law Judge found that Respon-dent's grant of wage increases and other benefitsafter receiving knowledge of the Union's majoritystatus violated Section 8(a)(5) as well as 8(a)(1) of theAct and that a bargaining order remedy is appropri-ate under the holding of the Supreme Court in theGissel case.IDuring the early morning of March 12, 1973, sevenof the eight employees in the appropriate unitattended a union meeting at which they signed notonly union authorization cards but also applicationsfor union membership, and paid initiation fees andmembership dues.On March 13, the Union'sattorney wrote Respondent a letter which advisedRespondent that the Union represented a majority ofits employees in an appropriate unit and requestedbargaining.Meanwhile, on the afternoon of March12,Respondent'smanager, CurtisWright, learnedthat the employees had contacted the Union. Heassembled the employees at a meeting on themorning of March 14 and promised them increasedbenefits if the employees discontinued their interestin and support of the Union. Shortly after themeeting, the employees met and decided to abandontheUnion.On March 19, a spokesman for theemployees called the Union and requested it toforget the whole thing.Apparently,Respondent does not dispute theAdministrative Law Judge's finding that after learn-ing of its employees' union activity, its manager9assembled them and promised and granted themwage increases and other benefits as a condition totheir abandoning interest in the Union. Nor does itapparently dispute the Administrative Law Judge'sfinding that this conduct violated Section 8(a)(1) oftheAct.The thrust of its argument is that thepromise and grant of benefits did not violate Section8(a)(5) because the meeting with the employees washeld before Respondent received the Union's letteradvisingof itsmajority status and requestingbargaining.The evidence was in dispute as towhether themeeting was held before or afterRespondent received the Union's letter. The Admin-istrativeLaw Judge found the resolution of thisfactual question unnecessary to a determination ofthe issues in the case. We agree.On March 12, the Union had unquestionablyreceived the adherence of a majority of employees inthe appropriate unit. It is also unquestionable that asa result of Respondent's unfair labor practices,intended to achieve that result, the employeeswithdrew their support of the Union. Under thesecircumstances, the only effective remedy for Respon-dent's unfair labor practices is to require Respondentto bargain with the Union, regardless of whetherRespondent received the Union's demand for bar-gaining before or after its promise of additionalbenefits to employees. To refuse to issue such anorder would reward Respondent and allow it toprofit by its unlawful conduct.2 Accordingly, wefind, as did the Administrative Law Judge, that bypromising and granting wage increases and otherimproved employee benefits after having knowledgeof the employees' union activity, Respondent violat-ed Section 8(a)(5) and (1) of the Act.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Penn Pipe & SupplyCo., Inc., Escondido, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IN L R B v. Gissel Packing Co,395 U S 575 (1969)2MerrittMotor Company,181NLRB 1099, 1106,General Stencils, Inc,195 NLRB 11093N L.R B v. Gissel Packing Co, supra, Merritt Motor Company, supraChairman Miller agrees that a bargaining order is appropriate herein as apartof the remedyin accordance with his separate views as expressed inUnited Packing Company of Iowa, Inc,187 NLRB 878, andGeneral Stencils,Inc, supra.He wouldnotethat the facts here point up the need to abandonthe legal fiction of finding an 8(a)(5) violation in these cases, and todemonstrate that what is really at issue is whether a bargaining order is anappropriateRemedy,not whether there has been a refusal to bargain underour usual criteria.208 NLRB No. 5 10DECISIONS OF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard at San Diego, California, on June 11, 1973.1 Thecharge was filed by the Union on March 22, and thecomplaint was issued on May 1.2 The primary issues arewhether the Company (a) unlawfully solicited grievances,promised wage increases, and other employee benefits tothe employees in order to induce said employees to refrainfrom supporting the Union as their collective-bargainingrepresentative; and (b) whether Respondent has refused tobargain in good faith with the Union as the representativeof the employees in an appropriate unit in violation ofSection 8(a)(5) and (1) of the National Labor RelationsAct.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent is engaged in Escondido, California, inthe wholesale distribution of plumbing supplies. During thepast calendar year, in the course and conduct of itsbusiness operations, Respondent purchased and receivedgoods, materials, and supplies valued in excess of $50,000directly from suppliers located outside the State ofCalifornia. The Respondent admits, and I herewith find,that at all material times it has been an employer engagedin commerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.At the hearing, the Respondent agreed to stipulate, and Iherewith find, that the Union is now, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundWith the exception of one issue, which will be noted anddiscussed hereinafter, the essential facts are not in dispute.By way of background only, the testimony revealed that inthe early part of June 1972 Hugh McDonald, Jr., businessagent for the Union, was contacted by James Beatty, anemployee of the Respondent, and told that the employeesof Respondent were interested in being represented by theUnion.McDonald met with the employees on June 15,1972, at a restaurant in Escondido at an early morninghour. On that occasion McDonald obtained union authori-zation cards from all of the employees, but received atelephone call either that afternoon or the following day,advising him to forget the whole thing. No explanation wasgiven to McDonald as to why the employees had changedtheirminds. Donald Ray Phillips, however, testified that1All dates hereinafter are 1973 unless otherwise indicated2The complaint was amended by telegram dated June 7 and motiongranted at the hearingCurtisWright, manager of Respondent, had offered theemployees a raise and additional holidays if the employeeswould forget the Union.B.Current EventsIn the early part of March, McDonald received anotherphone call from an employee of Respondent againrequesting theUnion to aid them as their bargainingrepresentative. As a result of this conversation, McDonaldmet with the employees on March 12 at 5 a.m. at Sandy'sRestaurant in Escondido. There were eight employees inwhat was stipulated to be an appropriate bargaining unitand on the occasion of this meeting, seven of the eightemployees attended.3 At thismeeting,McDonald not onlyobtained authorization cards but also applications formembership, including the initiation fee and dues fromeachof the employees. All of the employees paidMcDonald $38 except Chester Patton, who had formerlybeen a member of a Teamsters local and he redeposited hisTeamsters card and paid a sum of $25 to McDonald. Theapplication cards reflecting payment of the monies are inevidence as General Counsel's Exhibits 3(a) through (g).The authenticity of each of the signatures appearing onthese exhibits was stipulated by Respondent. On March 19,McDonald received a telephone call from Chris Maier, oneof the employees of Respondent in the appropriatebargaining unit who had attended the early morningmeeting of March 12, informing McDonald that he hadbeen elected spokesman for the group and he wasrequestingMcDonald to forget about the whole thing.Other than a phone call from an employee by the name ofRiggs,who wanted to know what to do with his dues,McDonald has not spoken or had further contact with anyof the employees of Respondent.By letter dated March 13, Ronald Domnitz, attorney forthe Union, advised Respondent that the Union representeda majority of the employees in an appropriate bargainingunit; expressed a willingness to submit conclusive proof ofitsmajority status to a mutual'y acceptable, neutral thirdparty; and demanded a meeting for purposes of collective-bargaining negotiations regarding the wages, hours andother terms and conditions of employment (see G.C. Exh.2).Meanwhile, in the afternoon of March 12, Curtis Wrightreceived information from one of the clericals in the officethat the warehousemen were interested in the Union. Mr.Wright testified that upon learning of this, he contactedtwo of the employees, Chris Maier and James Beatty, andasked each of them if there were some misunderstandings.Upon learning that there were some misunderstandingsand that the employees had contacted the Union, Mr.Wright notified all of the employees involved that therewould be a meeting on the early morning of Wednesday,March 14. Before attendingthismeeting,Mr. Wright hadcopied a number ofwage scalesand holidays from theunion contract that had been given him by James Beatty.(This was a copy of the contract which the Union hadnegotiated covering the period 1972 through 1975 and is3The eighth employee was Clella-Ann Goforth,a womanworking as awarehouseman-counterman who has since become an office clerical. PENN PIPE& SUPPLY CO., INC.11titled "San Diego Plumbing & Hardware Dealers Inde-pendents' Agreement." McDonald had given each of theemployees at the early morning meeting of March 12 acopy of the contract and explained that this was what hewould seek to obtain for them. See G.C. Exh. 5.) At themeetingofMarch 14 Mr. Wright solicited gripes orgrievances from the employees, circulated the paper whichcontained the holidays and wages rates that he had copiedfrom the union contract, and indicated to the employeesthat these increased holidays and hourly earnings, includ-ing time-and-a-half for hoursin excessof 40 per week,would be granted all employees if they discontinued theirinterestand support for the Union. Employee Louis Nagytestified that his weekly pay was increased from $135 tobetween $170 and $190 per week. Shortly after the meetingwithMr.Wright, the employees met and decided toabandon the Union.The one point of factual difference between Respondentand General Counsel is the time of the meeting betweenMr. Wright and the employees. Did this meeting occur at atimeafter the receipt of the letter from the Union or beforethe Union's letter was received? Employees Phillips, Nagy,and Riggs could not be sure whether the meeting occurredon Wednesday or Thursday. However, Phillips testifiedthat to his best recollection,Wright indicated to theemployees that he had received a letter from the Unionand thus knew of their interest in the Union. Mr. Wrightwas very positive that the meeting had been held at 7 a.m.on Wednesday, March 14, and that the letter had not beenreceived because the mail is normally delivered around Io'clock and the letter dated March 13 could not possiblyhave been received before 1 p.m. on March 14, whichwould have beenafterhismeeting with the employees.Furthermore, he said that he contacted his attorneyimmediately upon receipt of the letter from the Union andwas advised by his attorney not to have any further contactwith the employees, insofar as this matter was concerned,until he received further advice from the attorney. He saidhe followed his attorney's instructions. A resolution of thisfactual differenceisnot,inmy opinion, necessary for acomplete and total resolution of the current dispute.C.AnalysisCurtisWright, an acknowledged supervisor and agent ofthe Respondent, testified to learning of the interest andactivity on the part of Respondent's employees on theafternoon of March 12. Immediately thereafter, he inter-viewed and solicited further information concerning theemployees' gripes and grievances from two of the employ-ees directly involved. This conduct was, in turn, followedby a meeting with the employees where a furthersolicitation of grievances occurred and the employees werepromised wage increases and improved holiday benefits inexchange for a discontinuation of their interest in theUnion. The promising and the granting of wage increases,4InternationalLadies'GarmentWorkers'Union,AFL-CIO [WallsManufacturing Co.] v N L R.B,321 F.2d 753 (C A.D C, 1963), cert denied375 U.S. 923 (1963)5E.g., "It is the demand from the Union which creates the duty tobargain.Mount Hope Finishing Company v N L.R B,211 F.2d 365 (C A 4,1954)The burden of proof is on the Union to show that the employer'san increased number of holidays, and the soliciting ofgrievances from the employees in exchange for theemployees' discontinuing their interest in the Union, I findto have interfered with, restrained, and/or coerced employ-ees in theexerciseof their rights as guaranteed in Section 7and thus violative of Section 8(a)(1) of the Act. I am of theopinion thatMr.Wright was entirelyinnocent in hisconduct and had no idea that he was limited by the law inwhat he could do and say to his employees. This personallack of knowledge of the law, however, does not detractfrom the violation. There can be no doubt that his motivefor granting the improved benefits and soliciting thegrievances was to induce the employees to abandon theirinterest and activities within the Union. The Board'swell-settled test is whether the employer engaged in conductwhich, it may reasonably be said, tends to interfere withthe free exercise of employee rights under the Act. In fact,the protection afforded by Section 7 is not limited to theright to join or assist labor organizations, or to refrain fromsuch activities but has been invoked to protected concertedemployee activity wholly unrelated to union organization. 4InN. L R. B. v. Exchange Paris Co.,375 U.S. 405 (1964), theSupreme Court said: "The broad purpose of Section8(a)(1) isto establish 'the right of employees to organize formutual aid without employerinterference.'RepublicAviation Corporation v. N.LR.B.,324 U.S. 793, 798. Wehave no doubt that it prohibits not only intrusive threatsand promises but also conduct immediately favorable toemployees which is undertaken with the express purpose ofimpinging upon their freedom of choice for or againstunionization and is reasonably calculated to have thataffect"The affect of Wright's course of conduct wasundoubtedly just as he had expected it to be; namely, itcaused the majority strength which the Union had clearlyestablished prior to the improper conduct by Respondentto be completely dissipated.Respondent's argument in itsbrief is directed entirelytoward the 8(a)(5) allegations contained in the complaint.RespondentcitesN.LR.B. v. J. H. Rutter Rex Manufactur-ingCo., Inc.,415 F.2d 1133 (C.A. 6, 1969), wherein thecourt said, "Whether Respondent'sunilateralwage in-creaseviolatedSection8(a)(5)depends on whetherRespondent was obligated to bargain with the Union at thetime it was granted." Respondent then argues that it is thedemandfrom the Union which creates the duty to bargainand further asserts that there was no such demandcommunicated to the Respondent until after its course ofconduct and thus there can be no refusal to bargain. Whilethisisan ingenious argumentthat can be given somecredence by circumscribedlanguage takenfrom a numberof cases which Respondent's brief cited,5 nevertheless, it isnot the law. In theRutter Rexcase,supra,the courtremanded the case to the Board for further findings withrespect to the violations of Section 8(a)(5) only because theSupreme Court had rendereditsdecisioninN.LR.B. v.Gissel Packing Co., Inc.,395 U.S. 575 (1969), between thefailure to recognize it was not based on good faith doubt that the Unionrepresented a majority of its employees in the appropriateunitMontgomeryWard & Co. Inc. v. N LR.B.385 F 2d-760 (C A. 8, 1967)If bona fide proofof representation is presented to the employer, the law obligates him tobargainOregonTeamsters Security Plan Office,119 NLRB 207 " 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimeRutter Rexwas considered by the Board and the timeitwas considered by the circuit court. The remand askedthe Board to make an express finding concerning the effectof the unfair labor practices as the Supreme Courtindicated inGissel, supra,is necessary.The General Counsel has requested a Gissel-type remedyin the instant case and it might be well to recite portions ofthe Supreme Court's decision inGisselin an effort toascertain its application to the facts herein.The traditional approach utilized by the Board formany years has been known as theJoy Silkdoctrine.Joy Silk Mills, Inc.,85 NLRB 1263 (1949), enforced 87U.S. App. D.C. 360, 185 F.2d 732 (1950). Under thatrule, an employer could lawfully refuse to bargain witha union claiming representative status through posses-sion of authorization cards if he had a "good faithdoubt" as to the union's majority status; instead ofbargaining, he could insist that the union seek anelection in order to test out his doubts. The Board,then, could find a lack of good faith doubt and enter abargaining order in one of two ways. It could find (1)that the employer's independent unfair labor practiceswere evidence of bad faith, showing that the employerwas seeking time to dissipate the union's majority. Orthe Board could find (2) that the employer had comeforward with no reasons for entertaining any doubt andtherefore that he must have rejected the bargainingdemand in bad faith. An example of the secondcategory wasSnow & Sons,134 NLRB 709 (1961),enforced 308 F.2d 687 (C.A. 9th Cir. 1962), where theemployer reneged on his agreement to bargain after athird party checked the validity of the card signaturesand insisted on an election because he doubted that theemployees truly desired representation.Continuing,the Courttraced the Board's modifications totheJoy Silkdoctrine and then said:Thus, an employer can insist that a union go to anelection, regardless of his subjective motivation,so longas he is notguilty ofmisconduct;he need give noaffirmative reasons for rejecting a recognition request,and he can demand an election with a simple "nocomment"to the union. [Underscoring added.]After considering the cases and the legislative history andconcluding that Congress intended that there were accepta-ble methods of ascertaining majority status other than by aBoard-conducted election, the Court said:And we have held that the Board has the sameauthority even where it is clear that the union, whichonce had possession of cards from a majority of theemployees, represents only a minority when thebargaining order is entered.FranksBros.Co.v.N.L.R.B.,321 U.S. 702 (1944). We see no reason now towithdraw this authority from the Board. If the Boardcould enter only a cease-and-desist order and direct anelection or a rerun, it would in effect be rewarding theemployer and allowing him to "profit from [his] ownwrongful refusal to bargain,"Franks Bros., supra,at704,while at the same time severely curtailing theemployees' right freely to determine whether theydesire a representative. The employer could continue todelay or disrupt the election processes and put offindefinitely his obligation to bargain; and any electionheld under these circumstances would not be likely todemonstrate the employees' true, undistorted desires.[Footnotes omitted.]Ingiving approval to a bargaining order without anelection, the Court then concluded:The only effect of our holding here is to approve theBoard's use of the bargaining order in less extraordi-nary cases marked by less pervasive practices whichnonetheless stillhave the tendency to underminemajority strength and impede the election processes.The Board's authority to issue such an order ona lessershowing of employer misconduct is appropriate, weshould emphasize, where there is also a showing that atone point the union had a majority; in such a case, ofcourse, effectuating ascertainable employee free choicebecomes as important a goal as deterring employermisbehavior. In fashioning a remedy in the exercise ofitsdiscretion, then, the Board can properly take intoconsideration the extensiveness of an employer's unfairlabor practices in terms of their past effect on electionconditions and the likelihood of their recurrence in thefuture. If the Board finds that the possibility of erasingthe effects of past practices and of ensuring a fairelection (or a fair rerun) by the use of traditionalremedies, though present, is slight and that employeesentiment once expressed through cards would, onbalance, be better protected by a bargaining order, thensuch an order shouldissue. [Footnotes omitted.]In the instant case, there can be no doubt but that theRespondent's illegal course of conduct in solicitinggrievances and in granting wage and benefit improvementsto the employees caused the Union's majority strength tobe dissipated and I have so found. As a consequence, Iherewith find that the granting of the wage increase andtheother improvements in employee benefits withoutconsultation and negotiations with the Union was inviolation of Section 8(a)(5) of the Act. To hold otherwisewould allow the Respondent to profit by its own illegalconduct.While there may have beensome"good faithdoubt" at the time Mr. Wright first met with theemployees, based on Wright's own testimony as well as theacknowledged date on which the Union's demand wasreceived, the actual payment of the improved wages andimproved benefits occurredafterWright had received theUnion's letter. I find that the Respondent's course ofconduct was not only violative of Section 8(a)(1) of theAct, but the installation of the wage increase and the otherimproved employee benefits after having knowledge of theUnion's majority status was clearly a violation of Section8(a)(5) of the Act. Under the doctrine expressed by theUnited States Supreme Court inGissel, supra,a bargainingorder remedy is appropriate in situations where, in fact, aunion's majority can be clearly established by authoriza-tioncards and the nature and extensiveness of the PENNPIPE &SUPPLY CO., INC.employer's unfair labor practices make a subsequent freechoice by the employees problematical. In the instant case,theUnion'smajoritywas clearly established by theauthorizationandmembership cards, as well as theUnion's records. (See G.C. Exh. 3(a) through (g) and 4(a)through (g).) The employees have been guilty of "using"theUnion to obtain desired results and having accom-plished their purpose, they may not now desire the Union.Their current attitude, however, was only achieved by theunlawful conduct of Respondent and it is most unlikelythat a fair election could be held.D.The AppropriateBargaining UnitThe complaint alleged, and during the course of thehearing the Respondent stipulated, the appropriate bar-gaining unit to be: "All truck drivers, warehousemen,helpers and countermen employed by Respondent at itsfacility located at 2357 Vineyard, Escondido, California;excluding all other employees, office clerical employees,guards and supervisors as defined in the Act." On the basisof the stipulation approved by the Respondent, I find thedescription of the unit set forth immediately above to be anappropriate bargaining unit.III.THE EFFECT OF ' THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent, as set forthin section II, above, occurring in connection with itsoperations described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.IV.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, it will be recommended that Respondentbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent unlawfully refused tobargain with the Union as the exclusive representative ofits employees in an appropriate bargaining unit, it will berecommended that Respondent be ordered to bargaincollectively with the Union, upon request, and, in the eventan understanding is reached, embody such understandingin a signed agreement.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein was,6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.13an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All truck drivers, warehousemen, helpers and count-ermen employed by Respondent at 2357 Vineyard,Escondido, California; excluding office clerical employees,guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Union is, and at alltimes sinceMarch 12, 1973,has been, the exclusive representative of the employees inthe aforesaidunitfor the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.5.By soliciting grievances and by granting wageincreases and other improved benefits with full knowledgethat the Union was active and interested in representingthe employees, Respondent has interfered with the employ-ees' Section 7 rights as set forth in the Act and has therebyviolated Section8(a)(1).6.By refusing, upon request, to bargain in good faithwith the Union as the representative of its employees in theabove-describedappropriatebargaining unit and bydealing directly with the employees as set forth in theparagraph immediately above, Respondent has engaged inunfair labor practices within themeaning ofSection 8(a)(5)and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 6ORDERIt is hereby ordered that Penn Pipe & Supply Co., Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Offering to bargain directly with employees in anattempt to bypass the Union, or any other authorizedrepresentative of its employees.(b)Promising and granting employees wage increasesand other fringe benefits to induce them to foregoadherence to the Union, or any other labor organization.(c) Refusing to bargain collectively with the Union as theexclusive representative of employees in the appropriatebargaining unit described above.(d) In any like or related manner interfering with therights of employees guaranteed them in Section 7 of theAct.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the above-described appropriate unit and embody in a signedagreement any understanding reached.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes 14DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Post at its Escondido, California, place of businesscopies of the attached notice marked "Appendix." 7 Copiesof said notice to be furnished by the Regional Director forRegion 21 shall, after being duly signed by an authorizedrepresentative of Respondent be posted by Respondentimmediately upon receipt thereof and maintained by it fora period of at least 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise or grant employees wageincreases or other improved fringe benefits to inducethem to forego their adherence to Building Material &Dump Truck Drivers Local No. 36, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organiza-tion.WE WILL NOTrefuseto bargain collectively with saidUnion as the exclusive representative of our employeesin the appropriate bargaining unit described as follows:All truck drivers, warehousemen, helpers andcountermen employed at 2357 Vineyard, Escon-dido,California;excluding all office clericalemployees, guards, and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interferewith the rights of our employees as guaranteed inSection 7 of the Act.WE WILL, upon request, bargain collectively withsaidUnion as the exclusive representative of ouremployees in the above-described appropriate bargain-ing unit, and embody in a signed agreement anyunderstanding reached.DatedByPENN PIPE & SUPPLY CO.,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Eastern Columbia Building,849 South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.